This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-1642

                                  In re the Marriage of:
                             Charles DeBolt Hart, petitioner,
                                        Appellant,

                                           vs.

                                   Jennifer Jayne Hart,
                                      Respondent.

                                Filed August 31, 2015
                   Affirmed in part, reversed in part, and remanded
                                     Willis, Judge

                              Ramsey County District Court
                                 File No. 62-FA-13-67


Debra E. Yerigan, Molly R. Hamilton, Messerli & Kramer P.A., Minneapolis, Minnesota
(for appellant)

Linda S.S. de Beer, de Beer & Associates, P.A., Lake Elmo, Minnesota (for respondent)


         Considered and decided by Johnson, Presiding Judge; Ross, Judge; and Willis,

Judge.





 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                         UNPUBLISHED OPINION

WILLIS, Judge

        In this dissolution action, appellant husband challenges the district court’s

property division, permanent spousal-maintenance award, and child-support award. We

affirm in part, reverse in part, and remand.

                                          FACTS

        In November 2013, appellant Charles Hart and respondent Jennifer Hart dissolved

their 16-year marriage. They have two minor daughters. The parties entered into a series

of stipulations resolving many of their legal issues. Relevant here, the parties agreed that

the valuation date for marital assets was February 13, 2013; that Charles had paid

$36,914 in attorney fees and costs from marital funds as of July 9, 2013; and that Jennifer

had been provided $25,313 from marital funds for attorney fees and costs as of July 9,

2013.

        The district court found that the parties’ homestead was valued at $515,000 and

was encumbered by mortgages totaling $249,377. Finding that Charles had a $293,550

nonmarital interest in the property, the district court awarded the homestead to Charles

“at no value,” notwithstanding the fact that Charles’s nonmarital interest exceeded the

equity in the property by $27,927. The district court ruled that this shortfall “is not a

[marital] debt and should not be treated as a debt.”

        After awarding the homestead to Charles, the district court adopted the parties’

stipulated valuation date for marital assets of February 13, 2013, finding that there was

“no equitable reason to set differing valuation dates for various assets.” It then ordered


                                               2
an “[a]pproximately equal division of the marital estate,” finding that “[a]n equal division

of the marital estate does not create an undue hardship.” It awarded assets totaling

$386,301 to Charles and $234,430 to Jennifer. To adjust for the disparity in these

amounts, the district court ordered Charles to pay Jennifer a “cash property equalizer of

$75,936.”

       In awarding spousal maintenance, the district court found that Charles had an

average monthly income of $27,643 and reasonable monthly expenses of $9,246. It

found that Jennifer “is 47 years old and in good physical and mental health.” It noted that

she had “been out of the full-time workplace since the parties married,” that she had

“discontinued her education because the demands of managing the family and working

made school attendance unrealistic,” and that “[s]he does not plan to return to school, in

part because she would be in her fifties when she graduated and obtained employment at

an entry level position.” The district court determined that the highest annual income

Jennifer earned before the marriage was $38,000, but it also noted that “[s]he did so by

working two jobs, which is currently not an option” and that “[s]he testified that her

previous job skills as a claims processor are outdated.”

       The district court found that Jennifer currently earned $15 per hour in part-time

employment but also that “[s]he has not applied for a full-time job,” concluding that she

“is voluntarily underemployed” as a result.      Accordingly, it imputed gross monthly

income of $2,600 to Jennifer. It found that her reasonable monthly expenses were either




                                             3
$8,935 or $9,840,1 “considering the marital standard of living.”          The district court

determined that Jennifer was “not able to provide for her reasonable needs and be self-

supporting,” due in part to her attorney fees, her need to purchase a home, and her

obligations to care for the parties’ children. It concluded that her “ability to become self-

supporting is uncertain” and that “[h]er need for spousal maintenance is permanent.”

Accordingly, it awarded her permanent spousal maintenance of $7,000 per month. The

district court also ordered that Charles pay Jennifer $2,136 per month in child support

and that both parties contribute a total amount of $1,583 for their children’s

extracurricular activities, according to their share of the children’s expenses.

                                      DECISION

I.     The district court did not abuse its discretion in its division of the parties’
       property.

       Charles challenges the district court’s property division, arguing that it does not

reflect the district court’s intention to divide marital assets equally. “A [district] court

has broad discretion in evaluating and dividing property in a marital dissolution and will

not be overturned except for abuse of discretion.” Antone v. Antone, 645 N.W.2d 96, 100

(Minn. 2002).    “We will affirm the [district] court’s division of property if it had an

acceptable basis in fact and principle even though we might have taken a different

approach.” Id.


1
  The district court’s order states that Jennifer’s reasonable monthly expenses were
$8,935, but the line items that the district court found collectively constituted Jennifer’s
reasonable monthly expenses total $9,840. Because we reverse and remand on other
issues, we need not resolve this discrepancy, leaving it instead for the district court to
address on remand.

                                              4
       “An equitable division of marital property is not necessarily an equal division.”

Crosby v. Crosby, 587 N.W.2d 292, 297 (Minn. App. 1998), review denied (Minn. Feb.

18, 1999). But when the district court states a clear intention to divide the marital estate

equally, we may remand for the district court to reconsider an unequal distribution. See,

e.g., Freking v. Freking, 479 N.W.2d 736, 740 (Minn. App. 1992) (“Although an equal

division of marital property is not required, the [district] court made clear in its orders

that an equal division was intended. We remand for further consideration of the property

division consistent with this opinion.”). Because Jennifer does not contest Charles’s

claim that the district court intended an equal division of marital property, we accept it as

accurate.

       Charles contends that the district court’s award of the marital homestead to him at

a zero value failed to account adequately for the marital indebtedness in the form of the

home-equity line of credit. A district court’s valuations of marital assets and liabilities

are factual findings that will not be set aside unless clearly erroneous. Maurer v. Maurer,

623 N.W.2d 604, 606 (Minn. 2001). “Such broad deference is appropriate because

valuation is necessarily an approximation in many cases. Accordingly, the value arrived

at by the [district] court need only fall within a reasonable range of figures.”          Id.

(quotations and citation omitted).

       Charles argues that, because the home-equity line of credit was often used to pay

marital expenses, the district court should have treated it as a marital debt and, in effect,

awarded him title to the homestead at the negative value reflected by the shortfall

between the value of his nonmarital interest and the equity in the homestead. But Charles


                                             5
conceded at trial that the home-equity line of credit was used to make improvements to

the homestead in addition to paying living expenses. When purchased using marital

funds, the value of improvements to a nonmarital asset is marital property. See Nardini v.

Nardini, 414 N.W.2d 184, 193 (Minn. 1987); Swick v. Swick, 467 N.W.2d 328, 331

(Minn. App. 1991), review denied (Minn. May 16, 1991). The record does not reflect the

proportion of advances from the home-equity line of credit used for each purpose, so the

district court had no way to value precisely Jennifer’s share of the marital interest in the

improvements to the homestead or measure the value of the improvements against the

balance of the home-equity line of credit. It therefore lacked the information necessary to

separate the marital and nonmarital interests in the homestead.

       Because of this lack of information and the unlikelihood that the parties could

produce sufficient information to separate the marital and nonmarital interests in the

homestead, we interpret the district court’s action as an attempt to approximate these

interests by assigning to Charles the entire liability of the home-equity line of credit and

the mortgage but also awarding him the entire homestead, including Jennifer’s interest in

any improvements made from marital funds. On this record, the resulting “package” of

mixed marital and nonmarital interests and debts could reasonably be valued at zero

because the home-equity line of credit is substantially larger than the equity shortfall and

the equity shortfall is less than 10% of the fair market value of the homestead. At a

minimum, the district court’s approximate net valuation of the homestead at zero is not

clearly erroneous and is within a “reasonable range of figures.” Maurer, 623 N.W.2d at

606.


                                             6
       Charles contends that he should receive an adjustment in the property division to

compensate him for tax and line-of-credit payments he made after the valuation date from

accounts awarded to him in the property division. A district court must set the valuation

date for marital assets as the date of the initially scheduled prehearing settlement

conference, unless the parties agree to a different date or the district court finds that

another date is fair and equitable under the circumstances. Minn. Stat. § 518.58, subd. 1

(2014). Here, the parties stipulated to a valuation date of February 13, 2013, and the

district court found “no equitable reason to set differing valuation dates for various

assets.”

       A district court may adjust valuation dates to reflect changes in the value of assets

that occur between the original valuation dates and the date of the district court’s property

division. In re Bender, 671 N.W.2d 602, 606 (Minn. App. 2003). But Charles cites no

authority that requires the district court to revisit the valuation date to account for tax or

debt payments made after the valuation date but before assets are actually divided

between the parties. We therefore conclude that the district court acted within its

discretion by applying the parties’ stipulated valuation date notwithstanding Charles’s

intervening tax and debt payments.

       Charles argues that the district court failed to account for some attorney-fee

payments made from marital funds. The parties stipulated that, as of July 9, 2013,

Charles had paid attorney fees and costs of $36,914 from marital funds and Jennifer had

been provided with $25,313 from marital funds for attorney fees and costs. The district

court used these figures in adjusting its property division. Charles contends, however,


                                              7
that the district court’s reliance on the stipulation effectively sets a different valuation

date for the parties’ attorney fees, claiming that the record establishes that actual

attorney-fee payments amounted to $12,930 to his attorneys and $4,187 to Jennifer’s

attorneys.

       “Courts favor stipulations in dissolution cases as a means of simplifying and

expediting litigation, and to bring resolution to what frequently has become an

acrimonious relationship between the parties.” Shirk v. Shirk, 561 N.W.2d 519, 521

(Minn. 1997). “Stipulations are therefore accorded the sanctity of binding contracts.

They cannot be repudiated or withdrawn from one party without the consent of the other,

except by leave of the court for cause shown . . . .” Id. at 521-22 (quotation and citation

omitted).

       In effect, Charles seeks to withdraw from the parties’ stipulation regarding

attorney fees and to replace it with a finding based on those payments that are reflected in

the record. But there is no basis to conclude that the payment records Charles highlights

reflect the entirety of the parties’ attorney fees and costs. Although the date of the

parties’ attorney-fee stipulation differs from the valuation date for marital assets, caselaw

establishes that “[a]ny amount taken from marital property to pay one party’s attorney’s

fees should be accounted for . . . and the other party compensated in the distribution.”

Thomas v. Thomas, 407 N.W.2d 124, 128 (Minn. App. 1987). We therefore conclude

that the district court did not abuse its discretion by failing to reconsider the parties’

attorney-fee stipulation in light of their later agreement regarding a valuation date. We

affirm the district court’s property division.


                                                 8
II.    The district court did not abuse its discretion by awarding permanent spousal
       maintenance, but the amount of the award is not supported by the record.

       Charles challenges the permanence and the amount of the district court’s spousal-

maintenance award. We review a district court’s spousal-maintenance award for abuse of

discretion, reversing only if the district court’s findings are unsupported by the record or

if it misapplied the law.    Dobrin v. Dobrin, 569 N.W.2d 199, 202 (Minn. 1997).

“Findings of fact concerning spousal maintenance must be upheld unless they are clearly

erroneous.” Gessner v. Gessner, 487 N.W.2d 921, 923 (Minn. App. 1992). “Findings of

fact are clearly erroneous when they are manifestly contrary to the weight of the evidence

or not reasonably supported by the evidence as a whole.” Kampf v. Kampf, 732 N.W.2d

630, 633 (Minn. App. 2007) (quotation omitted), review denied (Minn. Aug. 21, 2007).

       Charles contends that the district court’s award of permanent spousal maintenance

is not justified because Jennifer’s good health, previous work experience, and proficiency

in claims-processing software make her capable of becoming self-supporting. A district

court may award spousal maintenance when a spouse “lacks sufficient property,

including marital property apportioned to the spouse, to provide for [the] reasonable

needs of the spouse considering the standard of living established during the

marriage . . . .” Minn. Stat. § 518.552, subd. 1(a) (2014) (emphasis added). Any “doubts

with respect to duration [of spousal maintenance] are to be resolved in favor of

permanency.” Nardini, 414 N.W.2d at 196.

       Here, the district court determined that the standard of living established during

the marriage was reflected to the degree possible in Jennifer’s reasonable monthly



                                             9
expenses. It found that Jennifer’s previous maximum income was $38,000 per year,

earned by working two jobs simultaneously. Charles does not challenge these findings.

Instead, he asserts that Jennifer could become self-supporting if she obtains full-time

work or pursues additional education.

       The district court considered Charles’s arguments and rejected them. It agreed

that Jennifer was voluntarily underemployed but compensated for this by imputing to her

income based on a full-time work schedule at her present job. It found that, even

assuming that Jennifer could return to her previous field of employment, it was “currently

not an option” for her to match her previous maximum income by working two jobs

simultaneously. It noted that, even if Jennifer sought additional education, she would be

in her 50s by the time that she finished and sought entry-level employment. It also

predicted that Jennifer’s primary responsibility for the children would consume much of

her time. Based on these considerations, the district court found that Jennifer’s prospects

for becoming self-supporting at the marital standard of living are “uncertain” and that

permanent spousal maintenance is therefore justified. Although Charles takes issue with

the district court’s weighing of Jennifer’s child-care responsibilities and its assessment of

her educational opportunities and job prospects, he points to nothing in the record that

suggests that the district court’s findings were clearly erroneous. We therefore conclude

that the district court did not abuse its discretion by awarding permanent spousal

maintenance.

       Charles also challenges the amount of the district court’s spousal-maintenance

award, arguing that it exceeds Jennifer’s needs. A spousal-maintenance award must be


                                             10
justified by a showing of need. Lyon v. Lyon, 439 N.W.2d 18, 22 (Minn. 1989); see also

Lee v. Lee, 775 N.W.2d 631, 642 (Minn. 2009) (remanding for the district court to make

findings justifying a maintenance award in excess of a recipient’s reasonable needs).

Using either the district court’s conclusion that Jennifer’s reasonable needs are $8,935

per month or the $9,840 total of the district court’s line-item findings of her monthly

expenses, the district court’s spousal-maintenance award exceeds Jennifer’s needs. The

district court imputed $2,600 in monthly income to Jennifer, and it awarded her $2,136 in

monthly child support and $7,000 in monthly spousal maintenance. Jennifer would thus

receive a total monthly income of $11,736, exceeding her reasonable monthly needs by

either $1,896 or $2,801.

       The district court made no findings justifying a spousal-maintenance payment in

excess of Jennifer’s needs. Jennifer contends that the district court implicitly included

the tax liability that she would incur. But the district court explicitly declined to consider

tax consequences of its spousal-maintenance award, stating, “At this point in time, it

cannot be determined what [Jennifer’s] income taxes will be.” Accordingly, we decline

to infer a tax-liability finding from the district court’s spousal-maintenance award.

Because the award on its face exceeds Jennifer’s reasonable needs, we reverse and

remand for the district court to reconsider its spousal-maintenance award and make any

appropriate additional findings.




                                             11
III.   The district court’s child-support award is not based on the facts in the
       record.

       Charles also challenges the district court’s child-support award, arguing that it is

based on an incorrect calculation of his presumptive child-support obligation and that it is

affected by the district court’s excessive spousal-maintenance award. A district court has

“broad discretion” in setting the parties’ child-support obligations. Rutten v. Rutten, 347

N.W.2d 47, 50 (Minn. 1984). An appellate court will find that the district court abused

its discretion only if there is a clearly erroneous conclusion that is against logic and the

facts in the record. Id.

       Charles contends that the district court’s calculation of his presumptive child-

support obligation overstates his income by failing to deduct Jennifer’s imputed income

and his spousal-maintenance obligation. Although Charles misidentifies the problem, the

district court did err in calculating the parties’ incomes. A district court’s calculation of

each parent’s presumptive child-support obligation begins by determining the gross

income of each parent under Minn. Stat. § 518A.29. Minn. Stat. § 518A.34(b)(1) (2014).

Gross income includes “salaries, wages, commissions, . . . spousal maintenance received

under a previous order or the current proceeding, [and] potential income under section

518A.32.” Minn. Stat. § 518A.29(a) (2014). A parent’s gross income is reduced by the

amount of spousal maintenance ordered to be paid to the other parent.                 Minn.

Stat. § 518A.29(g) (2014). “Potential income” includes imputed income resulting from a

district court’s finding that a parent is voluntarily underemployed.       See Minn. Stat.

§ 518A.32, subd. 2(1) (2014). After calculating each parent’s monthly gross income, the



                                             12
district court determines each parent’s presumptive child-support “percentage

contribution” by dividing each parent’s monthly income by their combined monthly

income. Minn. Stat. § 518A.34(b)(3) (2014).

       The record indicates that the district court properly determined Charles’s monthly

income to be $27,643 and deducted his $7,000 spousal-maintenance obligation, resulting

in a monthly gross income of $20,643. Charles cites no authority supporting his claim

that Jennifer’s imputed income should be deducted from his monthly income when

calculating his child-support obligation. But with regard to Jennifer’s income, the district

court erred by designating her $2,600 imputed income as monthly income received rather

than potential income and by failing to include Jennifer’s receipt of $7,000 in spousal

maintenance as monthly income received.           This error results in miscalculation of the

parties’ presumptive child-support percentage contribution because, although Charles’s

income is not overstated as he claims, Jennifer’s income is understated. Accordingly, we

reverse and remand for the district court to recalculate its child-support award.2

       Charles also challenges the district court’s medical-support calculation, arguing

that it is affected by its incorrect calculation of the parties’ incomes. After determining

each parent’s income, a district court must determine their respective medical-support

obligations.   Minn. Stat. § 518A.34(d) (2014).           Medical support for children is

presumptively divided between parents according to their child-support percentage

contribution. Minn. Stat. § 518A.41, subd. 5(a) (2014). Here, the district court properly

2
  Because the calculation of the parties’ gross monthly incomes is affected by the amount
of spousal maintenance awarded, it would be necessary for the district court to reconsider
its child-support award on remand in any event.

                                             13
completed this process but, because the result was affected by the district court’s

understating Jennifer’s income, the matter must be addressed on remand.

       Charles also contends that the district court’s order directing the parties to

contribute a total of $1,583 for the children’s extracurricular activities, allocated

according to the parents’ presumptive child-support contribution share, is erroneous for

failure to clearly state each party’s contribution share, is lacking support in the record as

to the amount ordered, and is ambiguous as to a mechanism for payment. Charles’s first

contention is factually erroneous because the district court clearly indicated its finding of

each parent’s contribution share on the child-support worksheet attached to its order. As

to his other contentions on this issue, Charles cites no authority that requires a district

court to justify its findings for support of children’s extracurricular activities or specify a

mechanism for parties to fulfill its order. Therefore, although the district court may, in

the exercise of its discretion, elect to reconsider the issue on remand, it is not required to

do so. See Schoepke v. Alexander Smith & Sons Carpet Co., 290 Minn. 518, 519-20, 187

N.W.2d 133, 135 (1971) (“An assignment of error based on mere assertion and not

supported by any argument or authorities in appellant’s brief is waived and will not be

considered on appeal unless prejudicial error is obvious on mere inspection.”). The

district court also may, in its sole discretion, reopen the record upon remand.

       Affirmed in part, reversed in part, and remanded.




                                              14